In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00112-CR

______________________________



ALTHEA NANETTE JORDAN, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 76th Judicial District Court

Camp County, Texas

Trial Court No. CF-01-7253







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Ross


O P I N I O N


	Althea Nanette Jordan was convicted in a single trial for two separately indicted offenses of
delivery of a controlled substance.  The causes have been appealed separately, but briefed together. 
	Since the briefs and arguments raised therein are identical in both appeals, for the reasons
stated in Jordan v. State, No. 6-01-00113-CR, we likewise resolve the issues in this appeal in favor
of the State.
	The judgment of the trial court is affirmed.


						Donald R. Ross
						Justice

Date Submitted:	April 16, 2002
Date Decided:		April 17, 2002

Do Not Publish

retion by refusing to conduct hearing and render decision on motion); Chiles v.
Schuble, 788 S.W.2d 205, 207 (Tex. App.-Houston [14th Dist.] 1990, orig. proceeding) (finding
mandamus appropriate to require trial court to hold hearing and exercise discretion).
	We have received documentation reflecting the court has now ruled on Logan's motion. 
Accordingly, Logan has received all the relief requested.  The petition is therefore moot.
	The petition is dismissed as moot.

 
						Jack Carter
						Justice
Date Submitted:	February 10, 2003
Date Decided:		February 11, 2003